

Exhibit 10.49b




SECOND AMENDMENT TO INVESTMENT MANAGEMENT AGREEMENT


This Second Amendment to Investment Management Agreement (“Second Amendment”) is
made effective as of the 21st day of April, 2014, by and between FAIRHOLME
CAPITAL MANAGEMENT, L.L.C., a Delaware limited liability company and THE ST. JOE
COMPANY, a Florida corporation.


WHEREAS, the parties entered into that certain Investment Management Agreement
dated April 8, 2013 and that certain First Amendment to Investment Management
Agreement dated February 21, 2014 (collectively, the “Agreement”); and


WHEREAS, the parties now desire to make certain modifications to the terms of
the Agreement.


NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Second Amendment and in the Agreement, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:


1.    Recitals. The recitals set forth above are true and correct and are hereby
incorporated herein as if again set forth in their entirety.


2.    Definitions. Any defined terms used herein that are not specifically
defined herein shall have the same meaning as set forth in the Agreement.


3.    Schedule B to the Agreement. The parties agree that the original Schedule
B to the Agreement shall, as of the date hereof, be deleted in its entirety and
replaced by Schedule B attached to this Second Amendment.


4.    Entire Agreement and Conflicts. Except as modified herein, there are no
changes to the Agreement, and the Agreement as herein modified, remains in full
force and effect. In the event of a conflict between the Agreement and this
Second Amendment, the terms of this Second Amendment shall control.


5.    Counterparts and Facsimile. This Second Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Execution of this
Second Amendment by the parties hereto may be evidenced by the transmission of
facsimile or electronic (including pdf) copies.


IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
day and year first above written.

FAIRHOLME CAPITAL MANAGEMENT, L.L.C.
 
THE ST. JOE COMPANY    
By:
/s/ Bruce R. Berkowitz
 
By:
/s/ Park Brady
 
Name:
Bruce R. Berkowitz
 
 
Name:
Park Brady
 
Title:
Managing Member
 
 
Title:
Chief Executive Officer






--------------------------------------------------------------------------------



SCHEDULE B


INVESTMENT GUIDELINES AND RESTRICTIONS


(As of April 21, 2014)
 
% of Investment Account*
Instrument
Minimum
Maximum
Cash & Cash Equivalents** (Investment Grade)
50%
100%
Investment in any one issuer, on a consolidated basis (excluding U.S.
Government)
0%
15%***

*    These percentages are based on the amount of St. Joe funds in the Prime
Brokerage Account set forth in Schedule A of this Agreement at the time of the
investment.
**    Cash Equivalents shall consist of commercial paper, deposit accounts, U.S.
Treasury Bills and money- market funds.
*** Investment in any one issuer in excess of 10% must be approved by at least
two members of St. Joe Board Investment Committee.




Investment/Account Restrictions*+


•
No investments in common equity

•
All securities to be custodied in cash-only account

•
No investments in shares of any fund advised by Manager (provided that, except
as otherwise required by law, there shall be no restriction on investing in
securities or other instruments held by any such fund)

•
The average duration for fixed coupon bonds or fixed dividend preferred stock
must be less than ten years. This restriction excludes variable interest rate
bonds and variable dividend rate preferred.



* No Guideline or Restriction exception or policy change may be made without
written approval of the St. Joe Board Investment Committee.


+ An investment’s compliance with the investment guidelines and restrictions set
forth in this Schedule B will be determined on the trade date, based on the
transaction price and characteristics of the investment on the trade date
compared to the value of the Investment Account as of the most recent valuation
date. Investment restrictions set forth in this Schedule B will not be deemed
breached as a result of changes in value or characteristics of a security.


B-1

